Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155811                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  SONG YU and SANG CHUNG,                                                                             Richard H. Bernstein
            Plaintiffs-Appellees,                                                                          Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  v                                                                 SC: 155811                                        Justices
                                                                    COA: 331570
                                                                    Ingham CC: 14-001421-CK
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the April 11,
  2017 judgment of the Court of Appeals. The circuit court correctly concluded that
  equitable estoppel did not bar the defendant from denying coverage for the December 2013
  water leak in the plaintiffs’ Portage house. “[T]he maxim that ‘one who comes into equity
  must come with clean hands’ is ‘the expression of one of the elementary and fundamental
  conceptions of equity jurisprudence.’” Rose v Nat’l Auction Group, 466 Mich 453, 462
  (2002), quoting 2 Pomeroy’s Equity Jurisprudence, ch I, § 397, p 90, and § 398, p 92
  (1941). The plaintiffs by their own admission never told the defendant they had moved
  out of the Portage house when they put that house up for sale in 2013. They also told the
  defendant that they “were moving” in February 2013 rather than that they “had moved,”
  and they never asked for a seasonal policy for a non-primary residence. The defendant
  relied on those misrepresentations and omissions to conclude the plaintiffs still resided in
  the Portage house when it renewed the homeowner’s policy on the house in November
  2013. The Court of Appeals therefore erred by holding that the defendant was equitably
  estopped from denying coverage under the facts of this case. We REMAND this case to
  the Court of Appeals for consideration of the remaining issue raised by the parties but not
  addressed by that court in its initial review of the case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2018
           p1120
                                                                               Clerk